DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/550,376 filed on 12/14/21 with effective filing date 6/14/2019. Claims 1-17 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2, 7-10 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2020/0267408 A1 in view of Kang et al. Non-CE4: Simplification of decoding process for SMVD reference indices (IDS). 
Per claims 1, 9 & 17 Lee et al. discloses an image decoding method performed by a decoding apparatus, the method comprising: receiving image information including prediction related information and residual information from a bitstream (para: 159 & fig. 6, e.g. the decoding apparatus may perform entropy decoding on the information about motion compensation received from the encoding apparatus at step S601, may derive the merge candidates at step S602, and may generate the merge candidate list based on the derived merge candidates); deriving an inter prediction mode based on the prediction related information (para: 196, e.g. the decoding apparatus may perform inter prediction or motion compensation using the determined motion information at step S503 and S604); deriving motion information based on the inter prediction mode (para: 159 & fig. 6, e.g. the decoding apparatus may perform motion compensation using motion information at step S604); generating predicted samples based on the motion information  (para: 196, e.g. the current block may contain motion information of the determined merge candidate); generating residual samples based on the residual information (para: 126, e.g. the decoding apparatus 200 may obtain a reconstructed residual block by decoding the input bitstream, and generate a prediction block); and generating reconstructed samples of a current picture based on the predicted samples and the residual samples (para: 126, e.g. when the reconstructed residual block and the prediction block are obtained, the decoding apparatus 200 may generate a reconstructed block that becomes a decoding target by adding the reconstructed residual block with the prediction block; the decoding target block may be called a current block), wherein the prediction related information includes inter prediction type information specifying whether bi-prediction is applied to a block of the current picture (para: 229, e.g. the inter-prediction indicator may indicate uni-directional prediction, or multi-directional prediction such as bi-directional prediction, tri-directional prediction, or quad-directional prediction; the inter-prediction indicator may mean the number of reference pictures that are used when the current block generates the prediction block), 
	 Lee et al. fails to explicitly disclose wherein the prediction related information further includes symmetric motion vector differences (SMVD) flag information specifying whether SMVD is applied, based on the inter prediction type information, wherein at least one reference picture index among the reference picture indices indicating short-term reference pictures is used for derivation of the motion information based on the SMVD flag information.
Kang et al. however in the same field of endeavor teaches wherein the prediction related information further includes symmetric motion vector differences (SMVD) flag information specifying whether SMVD is applied, based on the inter prediction type information (section 2: when first LO and L1 reference picture exist and satisfy the following condition, the SMVD can be allowed in tile group and ‘sym mvd flag’ can be present and parsed in CU-level), wherein at least one reference picture index among the reference picture indices indicating short-term reference pictures is used for derivation of the motion information based on the SMVD flag information (section 2, page 3: sps_smivd enabled flag equal to 1 specifies that the symmetric motion vector difference is enabled; sps_smvd enabled flag equal to 0 specifies that the symmetric motion vector difference 1s disable). 
Therefore, in view of disclosures by Kang et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Lee et al. and Kang et al. in order to simplify the decoding process of SMVD reference indices.
Per claims 2 & 10, Lee et al. further discloses the method of claim 1, wherein the at least one reference picture index used for deriving the motion information is derived based on picture order count (POC) differences between each of the short-term reference pictures and the current picture (para: 298, e.g. since the P0C of the reference picture indicated by the L0 motion vector is 0 and the P0C of the current picture is 4, the P0C difference between the two pictures may be calculated as 4. Since among reference pictures in the L1 list direction, there is a picture having the P0C difference of 4 from the current picture).
Per claim 7, Lee et al. further teaches the method of claim 1, wherein the image information includes information on motion vector differences (MVD), the motion information includes motion vectors, a first MVD for L0 prediction is derived based on the information on the MVD, a second MVD for L1 prediction is derived based on the first MVD, and the motion vectors are derived based on the first and second MVDs (para: 149 & 151, e.g. The encoding apparatus 100 may calculate a motion vector difference (MVD) between the motion vector of the current block and the motion vector candidate and may perform entropy encoding on the motion vector difference (MVD); the prediction indicator may indicate one-direction prediction (L0 prediction or L1 prediction) or two-direction predictions (L0 prediction and L1 prediction)).
Per claim 8, Kang et al. further teaches the method of claim 7, wherein the size of the second MVD is the same as that of the first MVD, and the sign of the second MVD is opposite to that of the first MVD (section 1, e.g. SMVD is only allowed when reference picture list has the nearest forward reference picture in list 0 and nearest backward reference picture in list 1 or vice versa).
Per claim 9. Claim 9 is encoding method which have substantially the same features as claim 1, therefor same rejection is applied for claim 9. 
Per claim 15, Lee et al. further teaches the method of claim 9, wherein the image information includes information on motion vector differences (MVD), the motion information includes motion vectors, a first MVD for L0 prediction is derived based on the information on the MVD, and a second MVD for L1 prediction is derived based on the first MVD (para: 149 & 151, e.g. The encoding apparatus 100 may calculate a motion vector difference (MVD) between the motion vector of the current block and the motion vector candidate and may perform entropy encoding on the motion vector difference (MVD); the prediction indicator may indicate one-direction prediction (L0 prediction or L1 prediction) or two-direction predictions (L0 prediction and L1 prediction))
Per claim 16, Kang et al. further teaches the method of claim 15, wherein the size of the second MVD is the same as that of the first MVD, and the sign of the second MVD is opposite to that of the first MVD (section 1, e.g. SMVD is only allowed when reference picture list has the nearest forward reference picture in list 0 and nearest backward reference picture in list 1 or vice versa). 
Allowable Subject Matter
6.	Claims 3-6 & 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Liu et al. US 2021/0385461 A1, e.g. a conversion between a block of a current picture of video and a bitstream representation of the block, whether a symmetric motion vector difference (SMVD) mode is allowable for the block, wherein whether the SMVD mode is allowable depends on a derivation process of two target reference pictures of the current picture.
	Chiang et al. US 2020/0374551 A1, e.g. the video decoder reconstructs the current block by using motion information based on the first motion vector difference and the second motion vector difference to perform inter prediction.
	Leleannec et al. US 2022/0078488 A1, e.g. embodiments extend the use of MMVD and SMVD motion vector coding tools to all the motion model derivation methods and temporal prediction methods that are supported in proposed video standards, so as to increase the overall compression performance. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485